GRIFFIN, Judge.
This is the appeal of an order dismissing the action for want of prosecution. Appellants contend that there was non-record activity sufficient to meet the “good cause” component of Florida Rule of Civil Procedure 1.420(e). Specifically, appellants refer to correspondence concerning the subject of possibly settling the action and concerning a dispute over expert witness fees. We affirm because we find nothing in the record to suggest that the lower court abused its discretion in finding a lack of “good cause” why the action should not be dismissed.
AFFIRMED.
DAUKSCH and GOSHORN, JJ., concur.